Case: 3:18-cv-00302-WHR-SLO Doc #: 90 Filed: 10/20/20 Page: 1 of 28 PAGEID #: 1612




                           UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF OHIO
                            WESTERN DIVISION AT DAYTON

    LYNNE GOODEN,                                 :
    Individually and as Guardian of Terrell       :
    D. Gooden, et al.,                            :
                                                  :
           Plaintiffs,                            :   Case No. 3:18-cv-00302
                                                  :
    vs.                                           :   District Judge Walter H. Rice
                                                  :   Magistrate Judge Sharon L. Ovington
    CHRIS BATZ,                                   :
    Individually and as a Firefighter of          :
    Butler Township, Ohio, et al.,                :
           Defendants.                            :
                                                  :



                         REPORT AND RECOMMENDATIONS1


I.        INTRODUCTION

          Life-threatening accidents are heartbreaking. Such an accident occurred to

Plaintiff Terrell D. Gooden in 2016 when his vehicle collided with a tractor-trailer on

Interstate 75. Plaintiffs allege that when Paramedic Chris Batz checked Mr. Gooden’s

pulse and respiration, he incorrectly concluded that Mr. Gooden had not survived the

accident. Batz told other first responders that Mr. Gooden was not alive. And neither

Batz nor other first responders immediately attempted to resuscitate Mr. Gooden or

provide him with any emergency medical care.

          More than an hour later, Batz saw Mr. Gooden spontaneously move and



1
 Attached is a NOTICE to the parties regarding objections to this Report and Recommendations.
Case: 3:18-cv-00302-WHR-SLO Doc #: 90 Filed: 10/20/20 Page: 2 of 28 PAGEID #: 1613




discovered he had a weak pulse. First responders immediately administered advanced

life-support treatment and transported Mr. Gooden to the hospital. He survived with

severe, permanent brain damage and additional long-term disabling health problems.

       Mr. Gooden’s court-appointed guardian, Lynne Gooden, and other Plaintiffs bring

this case against some of the first responders at scene of Mr. Gooden’s accident.

Plaintiffs claim that these and other Defendants deprived Mr. Gooden of his rights under

the Fourth, Eighth, and Fourteenth Amendments of the U.S. Constitution. They raise

many additional claims under state law.

       Defendants removed this case from state court based on this Court’s federal-

question jurisdiction (28 U.S.C. § 1331) and supplemental jurisdiction over Plaintiff’s

state-law claims (28 U.S.C. § 1367). (Doc. No. 1, ¶ 4). Because complete diversity of

citizenship between Plaintiffs and Defendants is lacking, diversity jurisdiction is not

operative. Johnson v. Shank, No. 3:12cv241, 2014 WL 794760, at *5 (S.D. Ohio 2014)

(Rice, J.) (citing Wisconsin Dept. of Corr. v. Schacht, 524 U.S. 381, 388 (1998)).

       The case is before the Court upon the Vandalia Defendants’ Motion for Judgment

on the Pleadings (Doc. No. 72), the Butler Township Defendants’ Motion for Judgment

on the Pleadings (Doc. No. 73), Plaintiffs’ Memoranda in Opposition (Doc. Nos. 79, 85),

Defendants’ respective Replies (Doc. Nos. 87, 88), and the record as a whole.

II.    BACKGROUND

       A.     The Parties

       In addition to Mr. Gooden and his guardian Lynne Gooden, Plaintiffs are Stacy

Carroll, on behalf Mr. Gooden’s two minor children; Staci Sampson, on behalf of Mr.

                                             2
Case: 3:18-cv-00302-WHR-SLO Doc #: 90 Filed: 10/20/20 Page: 3 of 28 PAGEID #: 1614




Gooden’s third minor child; and Kierra Carroll, Mr. Gooden’s adult daughter.

       The Butler Township Defendants are Paramedic Batz—who is also a police

officer; Paramedic Brent Gallup; Butler Township Trustees Mike Lang, Kenneth M.

Betz, and Joseph E. Flanagan, Jr.; Butler Township’s Fire Chief Daniel Alig; and Butler

Township, Ohio. 2

       The Vandalia Defendants are Paramedic Anthony Miller; Vandalia’s Mayor

Arlene Setzer; Vandalia’s Vice Mayor Richard Herbst; Vandalia City Council members

Bob Ahlers, Mike Blakesly, Candice Farst, David M. Gerhard, and David Lewis;

Vandalia’s Fire Chief Chad Follick; and the City of Vandalia, Ohio.

       B.      Plaintiff’s Second Amended Complaint

       Accepting Plaintiffs’ factual allegations as true and construing their Second

Amended Complaint (“Complaint”) in their favor, see JPMorgan Chase Bank, N.A. v.

Winget, 510 F.3d 577, 581 (6th Cir. 2007), reveals the following.

       Mr. Gooden’s accident occurred at approximately 4:06 a.m. Thirteen minutes

later, around 4:19, the Vandalia Fire Department arrived at the accident scene. The

Butler County Fire Department arrived about 4:23 a.m.

       Upon his arrival, Batz found Mr. Gooden unconscious and partially ejected from

the passenger-side window of his vehicle. Batz incompetently and wrongfully checked—

both visually and manually—Mr. Gooden for a pulse and respiration “neither of which

Batz wrongfully claimed were present.” (Doc. No. 48, ¶ 27). This incorrect information


2
 The remaining Defendants are the Ohio Department of Job & Family Services (if subrogation applies),
and unnamed Jane and John Does, first responders or employees of Butler Township or Vandalia.
                                                  3
Case: 3:18-cv-00302-WHR-SLO Doc #: 90 Filed: 10/20/20 Page: 4 of 28 PAGEID #: 1615




was communicated “to third parties who otherwise could and likely would have assisted

Gooden.” Id. at ¶ 28. At some point, Defendant Miller of Vandalia Engine 2 also

checked Mr. Gooden for signs of life and wrongfully claimed none were present. Id. at ¶

41.

       Paramedic Gallup manually re-checked Mr. Gooden for a pulse “and signs of life

and wrongfully claimed Gooden had none.” Id. at ¶ 42. “A sheet was placed over

Gooden and reports, known to be false, were made and disseminated by Batz, assuming

the role of a doctor, determining that Gooden was dead.” Id. at ¶ 43. “Defendants did

not request air medical evacuation … or initiate immediate ground transportation to a

hospital that would have properly diagnosed that Gooden was alive and administered

immediate life-sustaining care[.]” Id. at ¶ 38. Construing Plaintiffs’ Complaint in their

favor, EMS protocols required first responders to immediately transport Mr. Gooden to

the hospital even though Defendant Batz concluded that he had no pulse or respiration.

Id. at ¶s 26-30, 39.

       More than an hour after paramedics arrived at the scene of the accident, Defendant

Batz began searching Mr. Gooden’s vehicle for identification. During his search,

Defendant Batz noticed Mr. Gooden make a sporadic movement. A re-check of Mr.

Gooden’s vital signs located a weak carotid pulse. Mr. Gooden was then removed from

his vehicle and then given advanced life-support treatment, “which should have been

done at the first encounter.” Id. at ¶ 47. One hour and sixteen minutes had lapsed during

which Mr. Gooden suffered from a lack of oxygen yet received no medical treatment. Id.

at ¶ 49.

                                             4
Case: 3:18-cv-00302-WHR-SLO Doc #: 90 Filed: 10/20/20 Page: 5 of 28 PAGEID #: 1616




       Mr. Gooden was transported to the hospital. He was diagnosed with “severe brain

injury, avulsion of scalp, facial lacerations, and other permanently disabling conditions.”

Id. at 50.

                                          * * *

       Plaintiffs assert that Defendant Batz or other first responders should have, indeed

were required by EMS protocol or procedure, provide medical care for Mr. Gooden when

first when they first encountered him. They say, for example:

       Defendants did not begin airway maintenance…, or administer basic CPR,
       administer the jaw thrust method to open Goodwin’s airway, allow the
       chest to fully recoil, clear the airway, attach an automatic external
       defibrillator … after 1 to 2 minutes of CPR, address extremity injuries and
       bleeding via direct pressure or use sterile dressings, all of which were
       required by EMS protocol and procedure.

Id. at ¶ 31. Plaintiffs allege that Defendants also failed to “use basic SALT—Sort,

Assess, Life-Saving Intervention Treatment/Transport procedure … which if they had …

would have confirmed to Defendants that Gooden was alive ….” Id. at ¶ 32. Plaintiffs’

Complaint describes additional things that should have been done—but were not—to

medically care for Mr. Gooden and ameliorate his injuries. See, e.g., ¶s 33-38. And they

charge:

       All of these steps were required according to EMS protocols, procedures,
       training and as part of the requirement under the standard and duty of care
       to provide emergency lifesaving services by EMS professionals at an
       emergency. They would have taken only moments to assess and begin to
       administer and would have resulted in substantial reduction or elimination
       of … Gooden’s injuries.

Id. at ¶ 39.

                                           * * *

                                             5
Case: 3:18-cv-00302-WHR-SLO Doc #: 90 Filed: 10/20/20 Page: 6 of 28 PAGEID #: 1617




       Some of Plaintiffs’ allegation foreshadow their federal constitutional claims. They

report that Defendant Batz is “both a paramedic and a police officer … whose formal

duties are to capture, physically control and take into custody, subjects within his

purview.” Id. at ¶ 51. Butler Township hired Batz as a Captain (or promoted him to

Captain) and retained him as Captain “to lead EMS Battalion Medic Unit 88 despite his

long history of documented sub-par job performance and reprimands on the job.” Id. at ¶

52. He received “numerous documented reprimands for inadequate safety checks,

inadequate communication with fellow emergency service personnel including superiors,

oversights, and dishonesty, which were all known to Butler Township prior to Gooden’s

accident.” Id. at ¶ 53.

       Additional allegations that are significant to Plaintiff’s federal constitutional

claims concern the danger Gooden had been placed in at the scene of the accident.

Plaintiffs allege:

       The false report and sheet erroneously covering Gooden placed him in
       imminent peril and great danger in that it prevented other emergency
       personnel, or third parties … from assisting Gooden, when there were both
       passersby and named and unnamed persons on site.

       Batz’s conduct, as a police officer, including covering Gooden with a sheet
       and reporting a lack of need for care, effectively and literally kept Gooden
       from being able to leave and thus contains all the elements of and
       constituted an arrest of Gooden who incurred further serious injuries from
       the deliberate indifference to his serious medical needs, great pain and
       further injury to Gooden as a result of Batz and Gooden’s intentionally or
       recklessly false reports.

Id. at ¶s 44-45.




                                              6
Case: 3:18-cv-00302-WHR-SLO Doc #: 90 Filed: 10/20/20 Page: 7 of 28 PAGEID #: 1618




III.   DISCUSSION

       A.     Rule 12(c) Standards

       The Butler Township Defendants and the Vandalia Defendants seek judgment on

the pleadings in their favor under Fed. R. Civ. P. 12(c).

       Motions for judgment on the pleadings under Rule 12(c) test whether a complaint

may proceed in whole or part. Rule 12(c) generally follows the same standards as its

close cousin, Fed. R. Civ. P. 12(b)(6). Jackson v. City of Cleveland, 925 F.3d 793, 806

(6th Cir. 2019).

       Courts must accept as true all well-pleaded factual allegations, but they
       need not accept legal conclusions. And the well-pleaded factual allegations
       must “plausibly give rise to an entitlement to relief.” Pleaded facts will do
       so if they “allow[ ] the court to draw the reasonable inference that the
       defendant is liable for the misconduct alleged.” Pleaded facts will not do so
       if they “are ‘merely consistent with’ a defendant’s liability.

Bates v. Green Farms Condominium Ass’n, 958 F.3d 470, 480 (6th Cir. 2020) (quoting

Ashcroft v. Iqbal, 556 U.S. 662, 678-79 (2009)).

       B.     Plaintiffs’ Constitutional Claims

       Count Twelve of Plaintiffs’ Complaint alleges that Defendants were deliberately

indifferent to Mr. Gooden’s serious medical needs in violation of the 4th, 8th, and/or 14th

Amendments of the U.S. Constitution. Plaintiffs lodge their claims against the individual

Defendants in both their personal and official capacities.

       Plaintiffs broadly label Count Thirteen: “Unconstitutional Policy, Failure to Train

or Discipline Pursuant to 42 USC 1983 Against All Defendants….” (Doc. No. 48,

PageID 1266). They generally state—without elaboration, “The maintenance of policies,


                                             7
Case: 3:18-cv-00302-WHR-SLO Doc #: 90 Filed: 10/20/20 Page: 8 of 28 PAGEID #: 1619




procedures, and protocols by the Defendants were inadequate or nonexistent or otherwise

not implemented, followed, or enforced when violations occurred.” Id. at ¶ 133.

       C.     42 U.S.C. § 1983 and Qualified Immunity

       To raise a plausible claim under 42 U.S.C. § 1983, a plaintiff must allege facts

satisfying two elements: (1) a person acting under the color of state law, (2) violated his

rights under the Constitution or laws of the United States. Tahfs v. Proctor, 316 F.3d

584, 590 (6th Cir. 2003). Defendants focus their Motions on the second element and,

therefore, it is assumed that the individual Defendants acted under the color of state law

in connection with Mr. Gooden’s accident. The second element draws Defendants’ focus

to the doctrine of qualified immunity.

       The Butler Township Defendants contend that qualified immunity shields

Paramedics Batz and Gallup from Plaintiffs’ federal constitutional claims and liability

under § 1983. The Vandalia Defendants maintain that qualified immunity shields

Defendant Miller from Plaintiffs’ constitutional claims and § 1983 liability.

       Two inquiries determine whether qualified immunity applies: “(1) whether the

public official’s conduct violated a constitutional right, and (2) whether that right was

clearly established at the time of the events.” Stewart v. City of Euclid, Ohio, 970 F.3d

667, 672 (6th Cir. 2020) (citing Godawa v. Byrd, 798 F.3d 457, 462–63 (6th Cir. 2015)).

       In support of their claims under the Fourth, Eighth, and Fourteenth Amendments

(including the substantive Due Process Clause), Plaintiffs’ reason that Mr. Gooden “had a

right to receive medical treatment at the scene without being placed into increased danger

from other persons including EMTs Batz, Gallup, and Miller…. Defendants failed to

                                              8
Case: 3:18-cv-00302-WHR-SLO Doc #: 90 Filed: 10/20/20 Page: 9 of 28 PAGEID #: 1620




provide appropriate medical care, or indeed any medical care, for over an hour after

arriving at the accident scene, and proximately resulting from Defendants’ false

statements, reports and records.” (Doc. No. 48, ¶ 124).

       “The Supreme Court has long recognized that the government has a constitutional

obligation to provide medical care to those whom it detains.” Griffith v. Franklin

County, Ky., __F.3d__, 2020 WL 5627106, at *6 (6th Cir. 2020). This obligation

protects inmates under the Eighth Amendment and provides analogous protections to

pretrial detainees under the Fourteenth Amendment. Blackmore v. Kalamazoo County,

390 F.3d 890, 895 (6th Cir. 2004); Baynes v. Cleland, 799 F.3d 600, 618 (6th Cir. 2015).

       The Eighth Amendment does not extend to Mr. Gooden because he was not an

inmate at or after the time of his accident. See Aldini v. Johnson, 609 F.3d 858, 865 (6th

Cir. 2010) (“[T]he Eighth Amendment does not apply to this incident because Aldini was

not at that point a convicted prisoner.” (citation omitted)); Ingraham v. Wright, 430 U.S.

651, 664 (1977) (The Eighth Amendment “was designed to protect those convicted of

crimes.”). Mr. Gooden was also not a pretrial detainee and thus falls outside the

analogous protections afforded them under the Due Process Clause of the Fourteenth

Amendment. See Baynes, 799 F.3d at 618. Plaintiffs’ additional claims under the Fourth

Amendment and the substantive Due Process Clause of the Fourteenth Amendment fare

no better and ultimately share the same fate.

       “Generally, ‘it is not a constitutional violation for a state actor to render

incompetent medical advice or fail to rescue those in need.’” Peete v. Metropolitan Gov’t

of Nashville and Davidson Cnty., 486 F.3d 217, 223 (6th Cir. 2007) (quoting Jackson v.

                                                9
Case: 3:18-cv-00302-WHR-SLO Doc #: 90 Filed: 10/20/20 Page: 10 of 28 PAGEID #: 1621




 Schultz, 429 F.3d 586, 590 (6th Cir. 2005)). Plaintiffs resist this generality. They

 contend, citing Boone v. Spurgess, 385 F.3d 923, 933-34 (6th Cir. 2004), that under the

 Fourth Amendment’s guarantee of reasonable seizures or the Fourteenth Amendment’s

 guarantee of substantive due process, “there is a constitutional right to receive adequate

 medical attention.” (Doc. No. 85, PageID 1538). Boone, however, is factually distinct

 from the instant case. The plaintiff in Boone (a beating victim) was handcuffed and taken

 to jail by a police officer who did not provide him with first aid or summon emergency

 medical personnel. The plaintiff’s Fourth and Fourteenth Amendment claims against the

 police officer in Boone failed at the summary-judgment stage for lack of supporting

 evidence. Boone, 385 F.3d at 934. At most, Boone stands for the proposition that an

 arrestee or pretrial detainee might be able to support a Fourth or Fourteenth Amendment

 claim based on the denial of medical care. Id. Boone did not address whether such

 claims extend to a paramedic’s failure to treat, and his prevention of others from treating,

 an unconscious traffic-accident victim.

        Two situations may obligate a state actor “to aid or protect an individual from

 further danger: 1) the custody exception and 2) the state created danger exception.”

 Peete, 486 F.3d at 223 (citing Jackson, 429 F.3d at 590-91).

        “The ‘custody exception’ triggers a constitutional duty to provide adequate

 medical care to incarcerated prisoners, those involuntarily committed to mental

 institutions, foster children, pre-trial detainees, and those under ‘other similar restraint of

 personal liberty.’” Jackson, 429 F.3d at 590 (citing DeShaney v. Winnebago County

 Dept. of Social Services, 489 U.S. 189, 200 (1989); Stemler v. City of Florence, 126 F.3d

                                               10
Case: 3:18-cv-00302-WHR-SLO Doc #: 90 Filed: 10/20/20 Page: 11 of 28 PAGEID #: 1622




 856, 867-68 (6th Cir. 1997)). What matters is the causal relationship between state action

 and the person’s inability to care for himself or herself. “[W]hen the State takes a person

 into its custody and holds him there against his will, the Constitution imposes upon it a

 corresponding duty to assume some responsibility for his safety.” Id. (quoting

 DeShaney, 489 U.S. at 199-200). Consequently, “[t]he overarching prerequisite for

 custody is an affirmative act by the state that restrains the ability of an individual to act

 on his own behalf.” Id. (citing Stemler, 126 F.3d at 868).

        Plaintiffs point to the following factual allegations to show that Mr. Gooden was

 in state custody:

        43. A sheet was placed over Gooden and reports, known to be false, were
        made and disseminated by Batz, assuming the role of a doctor, determining
        that Gooden was dead.

        44. The false report and sheet erroneously covering Gooden placed him in
        imminent peril and great danger in that it prevented other emergency
        personnel, or third parties prevented from assisting Gooden, when there
        were both passersby and named and unnamed persons on site.

        45. Batz’s conduct, as a police officer, including covering Gooden with a
        sheet and reporting a lack of need for care, effectively and literally kept
        Gooden from being able to leave and thus contains all the elements of and
        constituted an arrest of Gooden who incurred further serious injuries from
        the deliberate indifference to his serious medical needs, great pain and
        further injury to Gooden as a result of Batz and Gooden’s [sic] intentionally
        or recklessly false reports.

 (Doc. No. 48). Plaintiffs contend that these actions placed Mr. Gooden in state custody

 and, by state action, exposed him to additional danger “such that the false presumption

 that he was dead could not be rebutted.” (Doc. No. 85, PageID 1539-40).

        The problem Plaintiffs encounter is that their Amended Complaint fails to allege


                                               11
Case: 3:18-cv-00302-WHR-SLO Doc #: 90 Filed: 10/20/20 Page: 12 of 28 PAGEID #: 1623




 an affirmative act by the paramedics that restrained Mr. Gooden’s “ability … to act on his

 own behalf.” Jackson, 429 F.3d at 590. Instead, Mr. Gooden’s accident caused him to be

 unconscious and unable to care for himself. This is so even though Plaintiffs’ allegations

 reveal a number of affirmative acts by Batz—incorrectly not finding Mr. Gooden’s pulse

 or respiration, placing a sheet over him, telling others he had died—and similar acts by

 Gallup and Miller. It was Mr. Gooden’s accident-caused unconsciousness, not the

 paramedics’ acts, that prevented him from acting on his own behalf.

        In an analogous and instructive unpublished case, Willis v. Charter Tp. of Emmett,

 360 F. App’x 596 (6th Cir. 2010), an accident occurred when a driver lost control of his

 pickup truck, became airborne, hit a semi-tractor, flew over a car (denting it), and ended

 upside down with the driver still inside. Parts of the pickup truck separated from its cab.

 The driver was unconscious. When a firefighter, who was also a police officer, arrived at

 the scene, he concluded that unconscious driver was dead. As paramedics arrived, the

 firefighter instructed them not to go the pick-up truck because the driver was dead and to

 assist other victims of the accident. Based partly on this and another firefighter’s

 statements, everyone arriving at the scene assumed the driver was dead and a sheet was

 placed over him. The driver was left alone in the pickup for two hours while

 investigators gathered evidence. Someone eventually realized the driver was still

 breathing. An emergency helicopter flew him to the hospital. He was pronounced dead

 at the hospital approximately three hours after the accident. Id. at 598-99.

        The custody exception did not apply in Willis because the pickup-truck driver

 “was restrained by the circumstances of the car accident, not by the defendants’ actions.”

                                              12
Case: 3:18-cv-00302-WHR-SLO Doc #: 90 Filed: 10/20/20 Page: 13 of 28 PAGEID #: 1624




 Id. at 600. The Sixth Circuit further explained:

        [The firefighters] did not did not use force or the threat of force when they
        informed others that [the driver] did not survive the accident nor did they
        demonstrate any intent to exercise control over [him], as would be required
        to satisfy the custody exception. Most importantly, none of their actions
        restrained [the driver’s] personal liberty—he was restrained by the
        unfortunate circumstances of the car accident.

 Id. The same is true of Defendants Batz’s, Gallup’s, and Miller’s acts and omissions at

 the scene of Mr. Gooden’s accident. As in Willis, there is no indication that they (alone

 or together) used force or a threat of force to keep others from providing Mr. Gooden

 with emergency medical treatment. Additionally, accepting Plaintiffs’ facts as true does

 not raise a plausible inference that Batz, Gallup, or Miller intended to exercise control

 over Mr. Gooden, as is needed to satisfy the custody requirement. See id. And nearly

 identical facts in Willis—the incorrect conclusion by a firefighter (who, like Defendant

 Batz, was also a policeman) that the victim was dead, incorrectly telling others that the

 victim was dead, and placing a sheet over the victim—failed to show the required intent

 to exercise control over the victim.

        What about Plaintiffs’ allegation that Batz knew he was giving false information

 to other first responders by telling them Mr. Gooden was dead? Willis found no custody

 arising in this situation, reasoning that even if the firefighters “had known that [the

 pickup-truck driver] was alive, the custody exception would not apply because they did

 nothing to restrain him.” Id. The Sixth Circuit explained, “‘The affirmative duty to

 protect arises not from the State’s knowledge of the individual’s predicament or from its

 expressions of intent to help him, but from the limitation which it has imposed on his


                                               13
Case: 3:18-cv-00302-WHR-SLO Doc #: 90 Filed: 10/20/20 Page: 14 of 28 PAGEID #: 1625




 freedom to act on his own behalf.’” Id. (quoting DeShaney, 489 U.S. at 200). Because

 Plaintiffs’ allegations concerning Batz, Gallup, and Miller do not raise a plausible

 inference that they imposed a limitation on Mr. Gooden’s freedom to act on his own

 behalf, the custody exception does not apply. See Jackson, 429 F.3d at 591 (Unconscious

 gunshot victim was not in custody when EMTs did not handcuff or otherwise restrain him

 or prevent him from leaving the ambulance); Carver v. City of Cincinnati, 474 F.3d 283,

 286 (6th Cir. 2007) (Unconscious drug-overdose victim died in police presence without

 emergency care—victim not in custody because the officers never restrained his personal

 liberty in any fashion.).

        Plaintiffs next rely on the state-created danger exception to the general rule that

 state actors do not violate the Constitution by providing incompetent medical advice or

 failing to rescue those in need. This exception applies, according to Plaintiffs, because

 they have sufficiently alleged that Defendants Batz, Gallup, and Miller prevented others

 from aiding Mr. Gooden.

        For the state-created danger exception to apply, the plaintiff must allege: 1)
        an affirmative act that creates or increases a risk that the decedent would be
        exposed to private acts of violence; 2) a special danger to the decedent,
        such that the defendants’ acts placed decedent specifically at risk; and 3)
        that defendants knew or should have known their actions specifically
        endangered the decedent.

 Carver v. City of Cincinnati, 474 F.3d 283, 286 (6th Cir 2007).

        Plaintiffs do not plead facts plausibly indicating that Paramedics Batz, Gallup, or

 Miller knowingly created or increased a risk that Mr. Gooden would be exposed to

 private acts of violence. What they do say in their Complaint is that “[t]he false report


                                              14
Case: 3:18-cv-00302-WHR-SLO Doc #: 90 Filed: 10/20/20 Page: 15 of 28 PAGEID #: 1626




 and sheet erroneously covering Gooden placed him in imminent peril and great danger in

 that it prevented other emergency personnel, or third parties prevented from assisting

 Gooden, when there were both passersby and named and unnamed persons on site.”

 (Doc. No. 48, ¶ 44).

        “[A] constitutional claim may be premised on state action ‘cutting off’ private

 sources of rescue without providing an adequate alternative.” Jackson, 429 F.3d at 591.

 Plaintiffs contend that they state such a claim, and they find Thompson v. Rochester

 Community Schools, No. 03-74605, 2006 WL 932301 (E.D. Mich. 2006) instructive. In

 Thompson, a student collapsed while standing in a school-cafeteria line. The plaintiff

 alleged that school employees prevented rescue attempts by others by not calling 911,

 attempting CPR, or using the available defibrillator because they incorrectly thought the

 student was having a seizure and they needed to “let it ride out.” Id. at *1. Someone

 eventually called 911 and paramedics attempted unsuccessfully to revive her. It was later

 determined that cardiac arrythmia caused the student to collapse. Facing a Rule 12(b)(6)

 Motion to Dismiss, plaintiff argued that a constitutional claim arose from Defendants’

 acts to prevent others from helping the student without providing a viable alternative. Id.

 at *4. The plaintiff in Thompson rested this argument on Beck v. Haik, 377 F.3d 624 (6th

 Cir. 2004), and the District Court agreed, finding:

        Beck provides strong Sixth Circuit authority for the idea that Defendants’
        failure to provide medical assistance to Cady [the student], while
        preventing others from doing so, could result in liability under Section
        1983. This is especially true if Plaintiff can show that Defendants’ policies
        and practices, which allegedly permitted the tragic outcome here, were
        motivated by a deliberate indifference to students’ constitutional rights.


                                             15
Case: 3:18-cv-00302-WHR-SLO Doc #: 90 Filed: 10/20/20 Page: 16 of 28 PAGEID #: 1627




 Id. at *5.

        Reading this carefully, the District Court did not establish a categorical rule that

 failing to provide medical assistance and preventing others from doing so would always

 result in § 1983 liability or would always suffice to state a § 1983 claim. Additionally,

 Thompson arose when the no-set-of-facts standard applied to Rule 12(b)(6) motions to

 dismiss. This standard has been “retired” and replaced with the plausibility standard.

 Boxill v. O’Grady, 935 F.3d 510, 517 n.3 (6th Cir. 2019).

        And Thompson is factually distinguished from the present case. Here, there is no

 allegation that the paramedics stopped any specific first responder, bystander, or passerby

 from checking Mr. Gooden’s pulse or respiration. And, unlike in Thompson, Batz did

 nothing to stop Miller or Gallup from checking Mr. Gooden for a pulse even though Batz

 told them Mr. Gooden was dead.

        Plaintiffs contend that the false report by Batz, Gallup, and Miller that Mr. Gooden

 was dead and the placement of a sheet over him suffice to show they prevented other

 paramedics, bystanders at the scene, and passersby from helping Mr. Gooden. These

 actions, however, are not similar to those in Thompson where the defendants allegedly

 said things that prevented others from helping the collapsed student. One defendant

 “advised others to ‘let it ride out,’ and ‘advised others on the scene not to render aid to

 [the student], or obtain aid for her ….’” Id. at *1. A different defendant in Thompson

 “‘advised others on the scene not to render aid to [the student] and further advised the

 persons at the scene that she was in control and that everything was under control....’” Id.

 In the instant case, there is no allegation that Defendants Batz, Gallup, or Miller told

                                               16
Case: 3:18-cv-00302-WHR-SLO Doc #: 90 Filed: 10/20/20 Page: 17 of 28 PAGEID #: 1628




 anyone not to help Mr. Gooden or stopped anyone from attempting to help him. Neither

 their incorrect report nor the sheet placed over Mr. Gooden (viewed alone or together)

 prevented others from checking Mr. Gooden’s pulse or respiration, or from attempting to

 help him in another way.

        Similar distinctions exist between the instant case and Beck, where police officers

 stopped private qualified rescue divers, pursuant to a municipal policy, from searching

 for a missing man who had fallen into a river, without providing a meaningful alternative

 rescue service. The Sixth Circuit held in Beck “that these allegations, if proven, were

 jointly sufficient to establish a claim under 42 U.S.C. § 1983 for violation of Beck’s due

 process rights under the Fourteenth Amendment.” 377 F.3d at 628 (citing Beck, 2000

 WL 1597942 at *4 (6th Cir. Oct.17, 2000)). Unlike Beck, there is no allegation in the

 instant case that the paramedic Defendants took an affirmative action to prevent any

 particular qualified rescuer from checking Mr. Gooden’s pulse or respiration. The

 allegations of Batz’s false report and the sheet placed over Mr. Gooden are not akin to the

 more affirmative acts taken in Beck to prevent the drowning victim’s rescue.

        The present case aligns more closely with Jackson v. Schultz, 429 F.3d 586 (6th

 Cir. 2005) in which the plaintiff asserted a substantive-due-process claim against

 emergency medical technicians (EMTs) who failed to provide a gunshot victim with

 medical treatment. The EMTs were dispatched by the Detroit Fire Department to a bar

 where they found the gunshot victim alive but bleeding profusely. “The EMTs placed the

 [victim-]decedent in their ambulance, where they later watched him die.” Id. at 588. The

 plaintiffs alleged that a fire-department policy mandated the EMTs to administer life

                                             17
Case: 3:18-cv-00302-WHR-SLO Doc #: 90 Filed: 10/20/20 Page: 18 of 28 PAGEID #: 1629




 support, but they did not. The plaintiffs further alleged that a fire-department policy

 required the EMTs to transport the victim to a trauma center less than two miles away,

 but they did not. After observing that a state actor’s incompetent medical assistance or

 failure to rescue those in need does not violate the Constitution, id. at 590, the Sixth

 Circuit held that the plaintiff failed to state a constitutional claim that the EMTs

 prevented third-party aid. Id. at 591. Although the Sixth Circuit recognized that “a

 constitutional claim may be premised on state action ‘cutting off’ private sources of

 rescue without providing an adequate alternative,” id. (discussing Beck), it held that the

 plaintiff had failed to allege sufficient facts to raise this claim. It reasoned:

        [the plaintiff] alleges only one relevant fact to this inquiry: the EMTs put
        decedent in an ambulance. The EMTs did not discourage others from
        entering the ambulance. All evidence indicates decedent was free to leave
        (or be removed from) the ambulance. Furthermore, there is no evidence
        that any private rescue was available or attempted. No set of facts
        consistent with the allegations shows that the EMTs interfered with private
        aid. Thus, Jackson does not allege sufficient facts to support a claim for a
        constitutional violation based on cutting off private aid.

 Id. at 591-92. Similarly, in the present case, Defendants Batz’s false report and the sheet

 covering Mr. Gooden did not discourage Miller or Gallup from checking his pulse and

 respiration. The Complaint also fails to plausibly allege that Batz’s false report and the

 sheet over Mr. Gooden prevented other first responders from checking Mr. Gooden’s

 status because Miller and Gallup remained free to check, and did check, Mr. Gooden’s

 pulse or respiration. And no affirmative act of prevention similar to those alleged in

 Thompson, 2006 WL 932301 *1, *4, prevented a first responder, bystander, or passerby

 from checking on whether Mr. Gooden was still alive.


                                                18
Case: 3:18-cv-00302-WHR-SLO Doc #: 90 Filed: 10/20/20 Page: 19 of 28 PAGEID #: 1630




        Plaintiffs contend that Shoup v. Doyle, 974 F.Supp.2d 1058 (S.D. Ohio 2013)

 (Rice, J.) is very instructive. Indeed it is in many respects. However, the factual context

 in Shoup—where denying medical care to the plaintiff while she was in custody (pretrial

 detention)—is wholly distinct from the allegations in the present case—paramedics

 prevented other first responders, bystanders, or passersby from helping an accident

 victim. Shoup thus does not assist Plaintiffs’ opposition to dismissal of her substantive-

 due-process claim.

        For the above reasons, the state-created danger exception does not expose Batz,

 Gallup, or Miller to § 1983 liability.

        Plaintiffs also maintain that the Affordable Care Act’s (ACA’s) extremely broad

 language, in 42 U.S.C. § 18116, provided Mr. Gooden with a right to receive “life-

 sustaining healthcare treatment.” (Doc. No. 48, ¶ 125). And Plaintiffs gather the ACA

 with other federal statutes to theorize:

        The ACA confirms Plaintiffs’ claim that there is an affirmative right to life-
        sustaining medical care beyond the strictures of traditionally-understood
        custody alone, and reaffirms anti-discrimination principles in provision of
        healthcare as it long has been prohibited under a massive schema of other
        federal legislation, including Title VI of the Civil Rights Act (42 U.S.C. §§
        2000a and 2000d et seq.), upon the basis of disability under 29 U.S.C. §
        794, 42 U.S.C. § 12112, and 43 U.S.C. § 12101 (the Americans with
        Disabilities Act), or the Age Discrimination Act (42 U.S.C. § 6101 et seq.
        and 29 U.S.C. § 621).

 (Doc. No. 48, ¶ 126). Plaintiffs further plead:

        127. To the extent this Court may determine there has not yet been
        recognized a fundamental constitutional right to healthcare access,
        Plaintiffs ask the Court to make a reasonable extension of existing law
        finding there is a fundamental right to receive some medical care in some
        circumstances, including the right to receive reasonable emergency medical

                                             19
Case: 3:18-cv-00302-WHR-SLO Doc #: 90 Filed: 10/20/20 Page: 20 of 28 PAGEID #: 1631




        care by EMTs in an emergency situation, where they are present, at the
        scene.

        128. The alternative is to condemn many thousands—including racial
        minorities—who live, work, travel and conduct business and leisure
        disproportionately in economically depressed areas, including Gooden who
        is African-American and lives in Dayton, to a lower quality of healthcare
        access and care than areas with a higher tax base and better trained,
        equipped and capable EMT services.

 Id.

        Defendants do not specifically address Plaintiffs’ claim that there is, or should be,

 a fundamental constitutional right, enforceable under § 1983, to receive life-sustaining

 healthcare treatment regardless of race.

        Assuming in Plaintiffs’ favor that such a constitutional right exists, Plaintiffs’

 Complaint fails to allege any facts upon which a reasonable inference arises that the

 Defendant Paramedics denied Mr. Gooden immediate emergency healthcare treatment

 based on his race. Consequently, to the extent Plaintiffs’ § 1983 claim is based on

 alleged racial discrimination, it is conclusory and implausible.

                                             ***

        Accordingly, for all the above reasons, Plaintiffs’ Complaint fails to assert a

 plausible claim § 1983 claim against Defendants Batz, Gallup, and Miller. Qualified

 immunity therefore shields them from Plaintiffs’ § 1983 claims.

        D.     Section 1983 and Monell Liability

        Defendants contend that Plaintiffs’ § 1983 claims against the City of Vandalia and

 Butler Township fail because Plaintiffs have not identified a policy that violated their

 constitutional rights or was the moving force behind Mr. Gooden’s injuries.

                                              20
Case: 3:18-cv-00302-WHR-SLO Doc #: 90 Filed: 10/20/20 Page: 21 of 28 PAGEID #: 1632




        Generally, local governmental bodies face monetary liability under § 1983 “‘when

 execution of a government’s policy or custom, whether made by its lawmakers or by

 those whose edicts or acts may fairly be said to represent official policy, inflicts the

 injury.’” Williams v. City of Cleveland, 907 F.3d 924, 934 (6th Cir. 2018) (quoting

 Monell v. Dep’t of Soc. Servs., 436 U.S. 658, 690 (1978)). A municipality or other

 “‘local government may not be sued under § 1983 for an injury inflicted solely by its

 employees or agents.’” Id. (quoting Monell, 436 U.S. at 694).

        Defendants are correct that Plaintiffs’ Complaint raises conclusory allegations

 about the existence of Defendants’ “policies, procedures, and protocols” without

 providing allegations sufficient to create a reasonable inference that one existed and,

 through its application, violated Mr. Gooden’s constitutional rights. See Doc. No. 48,

 PageID 1255-58, 1265-66. Plaintiffs’ Complaint takes the opposite path by identifying

 “Regional EMS Protocols, Procedures and Employment Policies” that Defendants failed

 to follow. Id. at ¶s 29-39. They allege that implementation of these protocols,

 procedures, and policies “would have taken only moments … and would have resulted in

 substantial reduction or elimination of … Gooden’s injuries.” Id. at ¶ 39. To this extent,

 Plaintiffs’ Complaint contains specific information about polices that would have helped

 Mr. Gooden had them been followed but contains no similarly specific information about

 a policy that violated his constitutional rights. For these reasons, Plaintiffs’ Complaint

 fails to raise a plausible § 1983 claim under Monell against the City of Vandalia or Butler

 Township. See Prado v. Mazeika, 2018 WL 3456500, at *3 (S.D. Ohio 2018) (Newman,

 MJ) Report & Recommendation adopted, 2018 WL 4521935, at *1 (2018) (Rice, J).

                                               21
Case: 3:18-cv-00302-WHR-SLO Doc #: 90 Filed: 10/20/20 Page: 22 of 28 PAGEID #: 1633




        Plaintiffs contend that they, “like the plaintiffs in Beck and Thompson, have

 specifically alleged that the tragic result in this case was the consequence of

 constitutionally inadequate policies.” (Doc. No. 79, PageID 1513). They acknowledge

 that in Beck the constitutional claims went forward against county and municipal

 governments “based on alleged arbitrary policies against private rescue.” Id. But

 Plaintiffs’ Complaint does not identify a policy similar to the arbitrary policy in Beck that

 prevented the individual Defendants from medically treating Mr. Gooden when they first

 arrived at the scene of his accident. Thompson is also no help to Plaintiffs because it

 contains no information about the alleged policy. Thus, it does not support Plaintiffs’

 reliance on a nondescript policy.

                                              ***

        Plaintiffs claim that Butler Township and the City of Vandalia are liable under §

 1983 for the failure to train, evaluate, discipline, or supervise the conduct of their

 paramedics including Batz, Gallup, and Miller. They assert that these local governments

 failed “to teach and hold paramedics responsible and discipline for the applicable

 policies, procedures, protocols and training of the paramedics.” (Doc. No. 48, ¶ 121).

        “A municipality may be liable under § 1983 for a failure to train its employees or

 to institute a policy to avoid the alleged harm where the need to act ‘is so obvious, and

 the inadequacy so likely to result in the violation of constitutional rights, that the

 policymakers of the [municipality] can reasonably be said to have been deliberately

 indifferent to the need.’” Heyerman, 680 F.3d at 648 (quoting City of Canton v.

 Harris, 489 U.S. 378, 390 (1989)).

                                               22
Case: 3:18-cv-00302-WHR-SLO Doc #: 90 Filed: 10/20/20 Page: 23 of 28 PAGEID #: 1634




        The allegations in Plaintiffs’ Complaint that potentially support their lack-of-

 training claim mainly concern the paramedic Defendants’ actions at the scene of Mr.

 Gooden’s accident. Their actions during this single-accident response do not reasonably

 demonstrate that Butler Township or the City of Vandalia knew that the paramedics

 training was deficient or that a lack of training was likely to result in a constitutional

 violation. See Miller v. Sanilac County, 606 F.3d 240, 255 (6th Cir. 2010) (“To establish

 deliberate indifference, the plaintiff ‘must show prior instances of unconstitutional

 conduct demonstrating that the County has ignored a history of abuse and was clearly on

 notice that the training in this particular area was deficient and likely to cause injury.’”

 (quoting Fisher v. Harden, 398 F.3d 837, 849 (6th Cir. 2005)); Greenlee v. Miami Tp,

 Ohio, No. 3:14cv173, 2015 WL 631130, at *8 (S.D. Ohio 2015) (Rice, J) (“However, a

 ‘single, isolated incident’ of a failure to conduct a meaningful investigation or to

 discipline the officers involved cannot give rise to municipal liability.”).

        The Complaint alleges, “Defendant Batz was known to the Defendant Butler

 Township, and was in fact, a known liar and incompetent employee, who had not been

 adequately disciplined, trained, or otherwise made to conform to the standard of a chief

 paramedic and emergency medical technician in such circumstances as the injuries at bar

 and should not have been allowed to supervise Gooden’s medical condition.” (Doc. No.

 48, ¶ 7). This falls short of raising a plausible failure-to-train claim against Butler

 Township because it does not offer factual information sufficient to raise a reasonable

 inference that his training was inadequate or caused Mr. Gooden to incur constitutional

 harm. The Complaint, for instance, does not allege that Batz made serious mistakes

                                               23
Case: 3:18-cv-00302-WHR-SLO Doc #: 90 Filed: 10/20/20 Page: 24 of 28 PAGEID #: 1635




 when examining victims of previous accidents that should have alerted Butler Township

 officials that his training was inadequate and likely to cause harm to accidents victims

 like Mr. Gooden. And, as to Defendants Gallup and Miller, Plaintiffs’ Complaint

 contains no non-conclusory allegation indicating that they received inadequate training

 and that such training resulted in a violation of Mr. Gooden’s constitutional rights.

        Accordingly, Plaintiffs’ Complaint fails to raise plausible failure-to-train claims

 under § 1983 against Butler Township or the City of Vandalia

                                            ***

        Plaintiffs’ Complaint also asserts § 1983 claims against the individual Defendants

 who were not paramedics or first responders—specifically, Butler Township Trustees

 Mike Lang, Kenneth M. Betz, and Joseph E. Flanagan, Jr.; Butler Township’s Fire Chief

 Daniel Alig; Vandalia’s Mayor Arlene Setzer; Vandalia’s Vice Mayor Richard Herbst;

 Vandalia City Council members Bob Ahlers, Mike Blakesly, Candice Farst, David M.

 Gerhard, and David Lewis; and Vandalia’s Fire Chief Chad Follick. The Complaint,

 however, does not advance facts indicating any of these individual Defendants

 encouraged or directly participated in a violation of Mr. Gooden’s constitutional rights or

 “‘at least implicitly authorized, approved, or knowingly acquiesced in the

 unconstitutional conduct of the offending officers [or paramedics].’” Heyerman v.

 County of Calhoun, 680 F.3d 642, 647 (6th Cir. 2012) (quoting Hays v. Jefferson Cty.,

 Ky., 668 F.2d 869, 874 (6th Cir. 1982)). The Complaint thus fails to raise a plausible

 claim of individual § 1983 liability against these individual Defendants. See id.



                                              24
Case: 3:18-cv-00302-WHR-SLO Doc #: 90 Filed: 10/20/20 Page: 25 of 28 PAGEID #: 1636




        E.      Plaintiffs’ Official-Capacity Claims

        Defendants contend that they are entitled to judgment in their favor on the claims

 Plaintiffs raise against the individual Defendants in their official capacity.

        Claims brought against individual state actors in their official capacity are, in

 actuality, claims against the governmental entity that employs them. See Kentucky v.

 Graham, 473 U.S. 159, 165 (1985). Such claims are not focused on imposing liability

 against the state actor personally, “for the real party in interest is the entity.” Id. at 166.

        Plaintiffs’ claims against the individual Defendants in their official capacity are

 duplicative of their claims against the City of Vandalia and Butler Township. As a result,

 dismissal of Plaintiffs’ § 1983 official-capacity claims against the individual Defendants

 is warranted. See Hora v. Risner, 3:18cv 344, 2020 WL 4726675, at *3 (S.D. Ohio,

 2020) (Rice, J) (citing Doe v. Claiborne Cty., 103 F.3d 495, 509 (6th Cir. 1996)

 (“affirming district court’s dismissal of official capacity claims against school officials as

 duplicative of claims against county”)).

        F.      Remand to State Court

        Defendants ask the Court to find no merit in Plaintiffs’ state-law claims and to

 dismiss rather than remand them to state court. Defendants correctly acknowledge that

 the Court has discretion to retain or decline to exercise supplemental jurisdiction over

 state-law claims in the absence of a federal claim. See 28 U.S.C. §1367(c)(3) (“The

 district courts may decline to exercise supplemental jurisdiction over a [state-law] claim

 … if … the district court has dismissed all claim over which it has original

 jurisdiction….”).

                                                25
Case: 3:18-cv-00302-WHR-SLO Doc #: 90 Filed: 10/20/20 Page: 26 of 28 PAGEID #: 1637




        “When all federal claims are dismissed before trial, the balance of considerations

 usually will point to dismissing the state law claims, or remanding them to state court if

 the action was removed.” Musson Theatrical, Inc. v. Federal Exp. Corp., 89 F.3d 1244,

 1254-55 (6th Cir. 1996). In the present case, the balance of consideration must include

 the fact that Plaintiffs originally filed the case in state court and Defendants removed it to

 this Court. “In cases that have been removed to federal court…, ‘when all federal claims

 have been dismissed before trial, the best course is to remand the state law claims to

 the state court from which the case was removed.’” Novak v. MetroHealth Medical

 Center, 503 F.3d 572, 583 (6th Cir. 2007) (quoting Thurman v. DaimlerChrysler,

 Inc., 397 F.3d 352, 359 (6th Cir. 2004)).

        The Butler Township Defendants contend that the principles of economy,

 convenience, fairness, and comity do not favor remand. They point out that Plaintiffs

 have already had three bites at the pleading apple, and that a remand will delay the trial

 for another year beyond its presently scheduled September 2021 trial date in this Court.

 These points, however, are not convincing. There will always be some delay in cases

 remanded pursuant to § 1367(c), and the one-year delay predicted by the Butler

 Township Defendants is not inordinate or inherently prejudicial to them. The lack of

 prejudice readily appears because the case is in the pre-discovery and pre-summary

 judgment stage. The interests of comity, moreover, favors remand to allow the Ohio

 courts to resolve issues of Ohio law concerning statutory immunity and the scope of

 damages available on state claims.

        Accordingly, remand of Plaintiffs’ remaining state-law claims to the Montgomery

                                              26
Case: 3:18-cv-00302-WHR-SLO Doc #: 90 Filed: 10/20/20 Page: 27 of 28 PAGEID #: 1638




 County Court of Common Pleas is warranted.

                    IT IS THEREFORE RECOMMENDED THAT:

       1.    The Vandalia Defendants’ Motion for Judgment on the Pleadings (Doc. No.
             72), the Butler Township Defendants’ Motion for Judgment on the
             Pleadings (Doc. No. 73) be granted, in part, and Plaintiffs’ claims under 42
             U.S.C. § 1983 be dismissed, and be denied as to Plaintiffs’ state-law
             claims;

       2.    Plaintiffs’ state-law claims be remanded to the Montgomery County, Ohio
             Court of Common Pleas for further proceedings; and

       3.    The case be terminated on the Court’s docket.


 October 20, 2020                              s/Sharon L. Ovington
                                               Sharon L. Ovington
                                               United States Magistrate Judge




                                          27
Case: 3:18-cv-00302-WHR-SLO Doc #: 90 Filed: 10/20/20 Page: 28 of 28 PAGEID #: 1639




                         NOTICE REGARDING OBJECTIONS

        Pursuant to Fed. R. Civ. P. 72(b), any party may serve and file specific, written
 objections to the proposed findings and recommendations within FOURTEEN days after
 being served with this Report and Recommendations. Such objections shall specify the
 portions of the Report objected to and shall be accompanied by a memorandum of law in
 support of the objections. If the Report and Recommendation is based in whole or in part
 upon matters occurring of record at an oral hearing, the objecting party shall promptly
 arrange for the transcription of the record, or such portions of it as all parties may agree
 upon or the Magistrate Judge deems sufficient, unless the assigned District Judge
 otherwise directs. A party may respond to another party’s objections within
 FOURTEEN days after being served with a copy thereof.

        Failure to make objections in accordance with this procedure may forfeit rights on
 appeal. See Thomas v. Arn, 474 U.S. 140 (1985); United States v. Walters, 638 F.2d 947,
 949-50 (6th Cir. 1981).




                                             28
